     Case 8:19-cv-02029-TPB-AAS Document 73 Filed 08/16/21 Page 1 of 2 PageID 874


                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


GARY BUCKLEW,

        Plaintiff,

v.                                                    Case No. 8:19-cv-2029-TPB-AAS

CHARTER COMMUNICATIONS, LLC,

        Defendants.
                                        /

               ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter is before the Court on consideration of the report and recommendation

of Amanda Arnold Sansone, United States Magistrate Judge, entered on July 16, 2021.

(Doc. 72). Judge Sansone recommends Defendant’s “Motion for Taxation of Costs” (Doc.

70) be granted in part and denied in part. No objection to the report and

recommendation was filed, and the time to object has expired.

        After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982). A district

court must “make a de novo determination of those portions of the [report and

recommendation] to which an objection is made.” 28 U.S.C. § 636(b)(1)(C). When no

objection is filed, a court reviews the report and recommendation for clear error. Macort

v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006); Nettles v. Wainwright, 677 F.2d 404,

409 (5th Cir. 1982).


                                      Page 1 of 2
  Case 8:19-cv-02029-TPB-AAS Document 73 Filed 08/16/21 Page 2 of 2 PageID 875


        Upon due consideration of the record, including Judge Sansone’s report and

recommendation, in conjunction with an independent examination of the file, the Court

adopts the report and recommendation in all respects. The Court agrees with Judge

Sansone’s detailed and well-reasoned factual findings and legal conclusions.

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

        1. The report and recommendation (Doc. 72) is AFFIRMED and ADOPTED and

           INCORPORATED BY REFERENCE into this Order for all purposes,

           including appellate review.

        2. Defendant’s “Motion for Taxation of Costs” (Doc. 70) is GRANTED IN PART

           and DENIED IN PART. Defendant Charter Communications, LLC, is

           awarded $3,297.70 in taxable costs against Plaintiff, Gary Bucklew.

        3. The Clerk is directed to enter judgment accordingly.

        DONE and ORDERED in Chambers, in Tampa, Florida, this 16th day of August,

2021.




                                                       TOM BARBER
                                                       UNITED STATES DISTRICT
                                                       JUDGE




                                         Page 2 of 2
